DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/7/2021 cancels claims 15, 16, 27, 31, and 51; claims 10-13 and 49 were previously canceled.
The amendment amends claims 1-5, 14, 23, 28, 29, 32-42, and 45-47; and further provides new claims 53-57 (all dependent on claim 1).

Pending claims 1-9, 14, 17-26, 28-30, 32-48, 50, 52-57 as currently presented have been withdrawn for being directed to a non-elected invention (i.e., an invention that is independent or distinct from the elected invention) as discussed below:
In response to the Restriction Requirement dated 7/13/2020, Applicant elected invention I without traverse (see reply dated 9/13/2020). The elected invention I was examined and a First Office Action on the Merits was issued for the examined invention (see Non-Final Rejection dated 10/6/2020).
Amended claim 1 (and dependent claims thereof) as presented in the amendment dated 2/7/2021 are directed to an invention that is independent or distinct from the invention originally claimed (elected/examined invention I) for the following reasons:

The original claim 1 (i.e., the originally presented/elected invention I of the claim set dated 9/13/2020) and the amended claim 1 (i.e., the currently presented invention of the amendment dated 2/7/2021) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the original and amended inventions have materially different design. For example, the amended claim 1 recites that the first and second sets of first and second septa extend to first and second set heights respectively above a surface of the detector element (both less than 25 mm), not recited in the original claim 1; while the original claim 1 recites that the plurality of second septum slots are aligned with the plurality of first septum slots such that each of the second septum slots receives a portion of one of the first septa, not recited in the amended claim 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because the aforementioned inventions are independent or distinct for the reasons given above and 
Searching for the amended invention would require a different field of search than that of the original/elected invention I. For example, searching for the limitations of the original invention (e.g., the plurality of second septum slots being aligned with the plurality of first septum slots such that each of the second septum slots receives a portion of one of the first septa) did not result in references for the limitations of the amended invention (e.g., the first and second sets of first and second septa extend to first and second set heights respectively above a surface of the detector element, both less than 25 mm); therefore a different search strategy/field of search would be required if the amended claims were to be entered (e.g., searching directed toward the dimensions of the first and second septa instead of their structural cooperation therebetween).
As discussed above, applicant has already elected the original invention I without traverse (see reply dated 9/13/2020). Otherwise, the original invention I has been constructively elected by original presentation for prosecution on the merits because an action on the merits for the original/elected invention I has been previously issued (see Non-Final Rejection dated 10/6/2020).  Accordingly, claims to the amended invention (i.e., claims 1-9, 14, 17-26, 28-30, 32-48, 50, 52-57 of the amendment dated 2/7/2021) are withdrawn from consideration as being directed to a non-elected invention pursuant to 37 CFR 1.142(b). See MPEP §§ 821.02 and 821.03.

The reply filed on 2/7/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): an examinable claim.
In view of the withdrawal of claims 1-9, 14, 17-26, 28-30, 32-48, 50, 52-57 of the amendment dated 2/7/2021 as discussed above, there are no claims presented for examination. The amendment is therefore considered non-responsive. See 37 CFR 1.111.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Applicant should submit an amendment that has one or more claim(s) to an invention that is neither independent nor distinct from the originally presented and elected invention I within the 2 month period in order to avoid abandonment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793